Deaderick, C. J.,
delivered the opinion of the Court.
Certain fees were allowed by the judge of the 'Criminal court to its clerk, which were excepted to by the Attorney-General, and brought to this court upon his appeal.
1. A fee of twenty-five cents for the retaxation of costs accruing before the magistrate is allowed.
It is insisted that no such fee is allowed by the statute, while the clerk insists that it may be maintained by subsec. 101 of sec. 4551 of the Code. That • subsection allows a fee of twenty-five cents “for each order, or motion and order thereon.” The allowance is made by a general ord-r of the court for the examination of justices’ warrants and the retaxation of the costs, not for entering any order .or motion directed to be made by the court. Nor do we think that sec. 3220 of the Code confers any discretion upon the courts to allow costs to be taxed against the Slate ■which are not expressly authorized. This section only authorizes the court to exercise its discretion in adjudging costs as between the parties which have clearly accrued, if any case should occur where the law has not directed how they shall be adjudged, but confers no power to allow costs to officers which the law has not allowed.
2. Where the Attorney-General makes a motion for forfeitures upon a bond, recognizance or subpoena to testify, and such motion or order is entered, a fee •of twenty-five cents is allowed for such entry. This *3fee, we think, was properly allowed under sec. 4551, subsec. 10.
3. In cases of forfeitures on bail bonds, recognizances, or subpoenas, and on motion the forfeiture is set aside without more, a fee of twenty-five cents is allowable under subsec. 10-20 of sec. 4551. If set aside upon condition of defendant’s paying the costs, then the costs should be adjudged against him in the first place, and if uncollectable, to be taxed to the State. The judgment is a final adjudication against a right claimed and prosecution instituted by the State, and is necessary to determining that suit or claim of the Slate.
4. While the clerk is required to certify a copy of the judgment and bill of costs, with the certificate of the Attorney-General and Judge, by sec. 5570, there is no allowance to him for making said certificate. The fee allowed “for every certified copy of order,” sec. 4560, subsec. 5, does not authorize the charge. His certificate is in no sense a “copy of” any order.
The criminal court judgment will be reversed as to the first and tourth fees allowed by him. The judgment will be affirmed as to the second named fee, and as to the third as indicated in this opinion. Perkins will pay the costs of this court.